Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Claims 1-20 are pending and are included in the prosecution.
Information Disclosure Statement
The information disclosure statements (IDS) filed on 05/07/20 and 08/11/21 are acknowledged.  The submissions are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the examiner is considering the information disclosure statements. Please see the attached copies of PTO-1449.
Claim Objections
Claims 12 and 20 are objected to because of the following informalities:  In claim 12 (line 3) and claim 20 (line 4) the article “the” should be added before the term “surfactant.” Appropriate correction is required.
Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 7-12, 14-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Balaban et al. (US 2013/0330244 A1) in view of Tamarkin et al. (US 2008/0317679 A1).

providing a first solution comprising water, at least one nitrite reactant, and a surfactant;
providing a second solution comprising water, at least one acidic reactant, and the surfactant;
dispensing a portion of the first solution;
dispensing a portion of the second solution;
mixing the portion of the first solution and the portion of the second solution to produce a resultant foam;
applying the resultant foam to a portion of skin; and
allowing the resultant foam to collapse.
Balaban et al. disclose compositions and methods for topical nitric oxide generation which include a simple, biocompatible two-component system and procedure for generating nitric oxide (NO) (Abstract and claims 1-28). “One component comprises sodium nitrite or other nitrite source, and the other component comprises a reductant, an acid and a base although in certain embodiments the reductant and acid functions are provided by the same component. When these two components are mixed directly at a local site of administration or immediately prior to application and the mixture generates nitric oxide (NO) for topical application. The activated system is therapeutic for treatment of multiple conditions, including promotion of healing, disinfection, promotion of hair growth, and treatment of male and female sexual dysfunction” (Abstract). Figure 4A depicts an embodiment of a NO generating system 
Balaban et al. do not expressly disclose the inclusion of a surfactant or a cationic surfactant in either of the gels.
Tamarkin et al. disclose a method of treating a dermatological reaction, sensation or disorder of a mammalian subject comprising administering an effective amount of a therapeutic composition to a target site on a mammalian subject comprising a therapeutically effective concentration of a nitric oxide donor and an aqueous foamable carrier which contains a surfactant (Abstract, claims 12-16). The surface active agent comprises a cationic surfactant such as betaines ([0074] and [0280]). Surfactants are disclosed as playing a role in foam formation ([0259] – [0293]). Surfactants can be used in the composition in an amount between about 0.05% to about 20% ([0291]). Surfactants are chosen singly or in combination based on the final emulsions, including a single surface active agent having an HLB value between about 2 and 9, or more than one surface active agent and the weight average of their HLB values of between 2 and 9 ([0259]-[0260]). Tamarkin et al. also disclose a foamable therapeutic composition comprising a nitric oxide donor and a foamable carrier comprising a solvent which includes water, and a surface active agent, wherein the composition upon release expands to form a foam of excellent quality (Abstract and claims 1-53). The nitric oxide donor includes sodium nitrite ([0043], [0105], [0211] and claim 16). The foamable therapeutic composition also comprises at least one pharmaceutically acceptable acid ([0121]) which includes lactic acid and citric acid ([0124]). 

One of ordinary skill in the art would have been motivated to do this because both the references are drawn to methods for treating skin disorders by topically applying foamable compositions to the skin, wherein each of the foamable compositions contain an aqueous solution with a nitric oxide donor, which is sodium nitrite, as well as an acid component. It is obvious to combine prior art elements according to known methods to yield predictable results. Please see MPEP 2141. 
Furthermore, one of ordinary skill in the art would have been motivated to incorporate the surfactant of Tamarkin et al. in the first and second aqueous components of the composition of Balaban et al. because Tamarkin et al. disclose not only that surfactants play a role in foam formation ([0259]), but also that surfactants improve the quality of the foams ([0281]). 
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Regarding instant claims 1, 11, and 15, the limitations of a method for transdermal absorption of nitric oxide (instant claim 1), a method for treating skin disorders (instant claim 11), and a method for topical application (instant claim 15) would have been obvious over the method for treating skin disorders by topical application to the skin of the two component foam system for generating NO, as taught by Balaban et al. (Abstract, [0035], Example 4, and claims 1-28).
Regarding instant claims 1, 11, and 15, the limitations of a first solution comprising water and at least one nitrite reactant would have been obvious over the first aqueous gel which comprises water and nitrite, as taught by Balaban et al. ([0032] and Example 1 - [0068] – [0071]). 
Regarding instant claims 1, 11, and 15, the limitations of a surfactant in both the first solution and the second solution would have been obvious over the cationic surfactant incorporated into the foamable therapeutic composition which comprises a nitric oxide donor and a foamable carrier comprising a solvent which includes water, and a surface active agent, as taught by Tamarkin et al. (Abstract, [0074], [0280] and claims 12-16).
Regarding instant claims 1, 11, and 15, the limitations of a second solution comprising water and at least one acidic reactant would have been obvious over the 
Regarding instant claims 1, 11, and 15, the limitations of mixing the portion of the first solution and the portion of the second solution to produce a resultant foam; and applying the resultant foam to a portion of skin would have been obvious over the mixing of the two components, i.e., the nitrite gel and the acid gel, to form a resultant foam, which is applied to the skin, as taught by Balaban et al. (Abstract and claims 1-28, [0032], [0035], Examples 1, 3.1 and 4, and Figures 1B and 2B).
Regarding instant claims 1 and 15, the limitations of allowing the resultant foam to collapse would have been obvious after the foam taught by Balaban et al. is applied to the skin (Abstract and claims 1-28, [0032], [0035], Examples 1, 3.1 and 4, and Figures 1B and 2B). One of ordinary skill in the art would know that a topically applied foam will eventually collapse after application to the skin.
Regarding instant claims 2, 7, 9, 11, and 16, the limitation of allowing the resultant foam to remain on the portion of skin for at least three minutes; and removing any remaining resultant foam from the portion of skin would have been obvious over the application of the gel on the subjects’ arms for 1-2 min and removal of the residual gel after air drying, as taught by Balaban et al. ([0084]). The recited range of time would have been an obvious variant over the teaching by Balaban et al. based on the desired amount of time for application and air drying, unless there is evidence of criticality or unexpected results. 
Regarding instant claims 3, 5, 11, and 15, the limitations of the first solution comprising approximately 100 mL of water and 10 g of sodium nitrite would have been 
2 is deleterious ([0051]) and undesirable ([0071]), and preferred reductants such as ascorbic acid are selected to prevent or slow the oxidation of NO to NO2 ([0029]), one of ordinary skill in the art would have found the recited ratio of NO to NO2 obvious over the NO producing reaction with goes to completion, as taught by Balaban et al. 
Regarding instant claims 12 and 20, the limitations of the nitrite reactant would have been obvious over the sodium nitrite, as taught by Balaban et al. (Example 1 - [0068] – [0071]). The limitations of the acidic reactant would have been obvious over the citric acid and lactic acid, as taught by Balaban et al. ([0030]). The limitations of the surfactant would have been obvious over the cocamidopropyl betaine, as taught by Tamarkin et al. ([0289]). 
Regarding instant claims 14 and 19, the limitation of the first solution further comprising a salt buffer would have been obvious over the addition of an amount of sodium citrate to increase the pH of the solution ([0049]), as taught by Balaban et al. 
Claims 4, 6, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Balaban et al. (US 2013/0330244 A1) in view of Tamarkin et al. (US 2008/0317679 A1), as applied to claims 1-3, 5, 7-12, 14-17, and 19-20 above, and further in view of Weil (US 5,047,166).
Instant claim 4 is drawn to the method of claim 1, wherein: the first solution comprises approximately 100 mL of water, 10 g of sodium nitrite, 2 g of sodium bicarbonate, and 1 g of surfactant, wherein the surfactant is a cationic surfactant; and the second solution comprises approximately 100 mL of water, 5 g of lactic acid, 8 g of citric acid, and 3 g of the surfactant, wherein the surfactant is a cationic surfactant.
The teachings of Balaban et al. and Tamarkin et al. are discussed above.
Balaban et al. and Tamarkin et al. do not expressly disclose sodium bicarbonate.
Weil discloses a skin treatment composition comprising a physiologically acceptable carrier, including mixtures containing water and a 1-5% solution of a buffer, such as sodium bicarbonate, wherein the physiologically acceptable carrier comprises a foam (Col. 6, line 60 to Col. 7, line 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method for treating multiple skin conditions by topically applying a biocompatible two-component system for generating NO, wherein the first component is a solution containing water and a nitrite and the second component is a solution containing water and an acid, and wherein when the two components are mixed directly at a local site of administration or immediately prior to application, the mixture generates NO for topical application, as taught by Balaban et al., in view of a method of treating a dermatological reaction, sensation or disorder of a 
One of ordinary skill in the art would have been motivated to do this because all the references are drawn to methods for treating skin disorders by topically applying foamable compositions to the skin. It is obvious to combine prior art elements according to known methods to yield predictable results. Please see MPEP 2141. 
Furthermore, one of ordinary skill in the art would have been motivated to incorporate the sodium bicarbonate buffer of Weil in the solutions of Balaban et al. because Balaban et al. disclose that a base is incorporated to modify the pH of the gel ([0032]). One of ordinary skill in the art would have found it obvious to use the sodium bicarbonate since Weil discloses that this base is used as a buffer in topically applicable foam compositions for the treatment of skin. MPEP 2144.06 states: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose .... [T]he idea of combining them flows logically from their having been individually taught in the prior art." Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine said bases with a reasonable expectation of success because each base is taught to be useful for the same purpose and it is prima facie obvious to combine said bases to form a third composition to be used for the very same purpose.

Regarding instant claims 13 and 18, the limitation of approximately 2 g of sodium bicarbonate would have been obvious over the 1-5% solution of a buffer, such as sodium bicarbonate, as taught by Weil (Col. 6, line 60 to Col. 7, line 3).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,052,348 B2 (the ‘348 Patent). 

The difference is that instant claim 1 recites a surfactant whereas claim 1 of the ‘348 Patent recites a cationic surfactant. However, instant claim 4 recites that the surfactant is a cationic surfactant, and instant claims 12 and 20 recite that the surfactant is selected from the group consisting of coco-betaine and cocamidopropyl betaine, which are cationic surfactants. 
Therefore, instant claims are obvious over claims of the ‘348 Patent and they are not patentably distinct over each other.

Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending Application No. 17/244,158 (the ‘158 Application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to a method for transdermal absorption of nitric oxide, and therefore, encompass overlapping or coextensive subject matter. 
The difference is that instant claims recite a foam whereas claims of the ‘158 Application recite a plurality of bubbles. However, one of ordinary skill in the art would have found that the foam of instant claims and the plurality of bubbles of the ‘158 Application are the same. 
Therefore, instant claims are obvious over claims of the ‘158Application, and they are not patentably distinct over each other.
provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARADHANA SASAN whose telephone number is (571)272-9022.  The examiner can normally be reached Monday to Friday from 6:30 am to 3:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax, can be reached at 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/ARADHANA SASAN/Primary Examiner, Art Unit 1615